                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


JOEY GODWIN,                                    )
                                                )
                                                )
       Petitioner,                              )
                                                )
v.                                              )              Case No. 1:17-cv-01056-STA-jay
                                                )
RUSTY WASHBURN,                                 )
                                                )
       Respondent.                              )


               ORDER DIRECTING CLERK TO MODIFY RESPONDENT,
                          DENYING § 2254 PETITION,
                  DENYING CERTIFICATE OF APPEALABILITY,
                                   AND
                DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Petitioner Joey Godwin has filed a pro se habeas corpus petition (the “Petition”), pursuant

to 28 U.S.C. § 2254. (ECF No. 1.) For the following reasons, the Petition is DENIED.

                                       BACKGROUND

       On January 31, 2011, the Gibson County, Tennessee, grand jury charged Godwin with the

unlawful sale and unlawful delivery of more than .5 grams of cocaine on September 30, 2010.

(ECF No. 18-1 at 5.) In a separate indictment, also dated January 31, 2011, the grand jury charged

him with the same offenses occurring on November 22, 2010. (Id. at 7.) Godwin was tried before

a Humboldt Law Court jury on both indictments, but a mistrial was declared because the jury was

deadlocked. (Id. at 8-9.)

       At the second jury trial, the State called two witnesses. State v. Godwin, No. W2013-

01602-CCA-R3CD, 2014 WL 895497, at *1-3 (Tenn. Crim. App. Mar. 6, 2014), perm. appeal

denied (Tenn. Sept. 18, 2014) (“Godwin I”). “Lieutenant Danny Lewis, who was an assistant
special agent with the Drug Task Force of the Humboldt Police Department,” testified that he

participated in “a seven-month-long operation targeting drug trafficking in public housing in the

area.” Id. at *1. “As part of this operation, the task force recruited a confidential informant (“CI”)

who had experience in working undercover.” Id. The task force “placed the CI in public housing

as a resident” and used him to make “controlled buys of illegal drugs.” Id. Lewis explained that,

on September 30, 2010, “[t]he CI,” who was wired with a video camera, “placed a telephone call

to [Godwin] and arranged to purchase drugs from him at the Fort Hill public housing complex.”

Id. After the controlled buy was complete, “the CI returned with a substance,” which a field test

revealed was cocaine. Id. “Lieutenant Lewis identified [Godwin] from the videotape[.]” Id.

“[T]he tape also captured [Godwin’s] vehicle, which the task force was able to confirm by

matching the license numbers with public records.” Id. Lewis recalled that “[t]he CI subsequently

identified [Godwin] through the use of a photograph array.” Id. “The Tennessee Bureau of

Investigation's (“TBI”) crime laboratory confirmed that the substance” sold to the CI “was, indeed,

0.86 grams of cocaine base.” Id.

       Lewis further testified that “the same procedure was followed on November 22, 2010,

when the CI again purchased drugs from” Godwin. Id. at *2. The CI and the defendant “agreed

to meet at Westside Grocery to complete the transaction.” Id. When Godwin arrived at the store,

“he did not roll down the car's window fully, which created a glare on the video recording.” Id.

“[T]he CI returned with the evidence, which was field tested and confirmed by the TBI as being

0.7 grams of cocaine base.” Id. Regarding the videotape, “Lieutenant Lewis explained that

although the driver's identity [was] not readily apparent, the voice on the recording was similar to

[Godwin’s] voice as recorded during the first transaction.” Id. “On cross-examination, . . . Lewis

                                                  2
admitted that the CI was provided housing by the public housing authority at no expense to him

and that utility bills were likely included in the ‘package.’” Id. Lewis “also expounded on the CI's

credibility, stating that although the CI had garnered some criminal convictions, they were far

removed in time and were outweighed by the experience that he had received in working with

other agencies such as the Bureau of Alcohol, Tobacco, and Firearms, the Drug Enforcement

Agency (“DEA”), and other drug task forces in Tennessee and surrounding states.” Id.

       The CI testified “that before the day he first purchased drugs from [Godwin],” the

defendant “had a couple’ of contacts with him, and during one of the contacts, the CI obtained

[Godwin’s] telephone number.” Id. On September 30, 2010, “the CI . . . place[d] a telephone call

to [the defendant], and the CI drove to the designated meeting place.” Id. Godwin “exited the

apartment, approached the CI, and delivered the cocaine to him.” Id. “The CI . . . then returned

to Officer Lewis and turned over the evidence to him.” Id.

       The CI further testified “that the subsequent transaction in November 2010 followed the

same protocol,” and “confirmed that he purchased cocaine that day from [Godwin] and delivered

it to Lieutenant Lewis.” Id. at *3. The CI conceded on cross-examination that he had felony

convictions from when he was a young man. Id.

       The defense presented no evidence. Id. The jury found Godwin guilty on two counts of

the sale of more than .5 grams of cocaine. Id. The court sentenced him to thirty years’ confinement

at sixty-percent for each conviction, to be served consecutively. Id. (See also ECF No. 18-1 at

52.) The Tennessee Court of Criminal Appeals affirmed. See Godwin I, 2014 WL 895497, at *1.

       Petitioner filed a post-conviction petition in state court. (ECF No. 18-13 at 3-22.)

Following an evidentiary hearing, the post-conviction trial court denied relief (ECF No. 18-13 at

                                                 3
34-39; ECF No. 18-14 at 40-44), and the Tennessee Court of Criminal Appeals affirmed, Godwin

v. State, No. W201501535-CCAR3PC, 2016 WL 7732245, at *1 (Tenn. Crim. App. July 13, 2016),

perm. appeal denied (Tenn. Nov. 16, 2017) (“Godwin II”).

                                           DISCUSSION

        Godwin filed his Petition on March 27, 2017, asserting four claims:

        Claim 1: The trial court erred in finding that the State did not violate Batson v. Kentucky,
        476 U.S. 79 (1986), during jury selection. (ECF No. 1 at 5.)

        Claim 2: The “trial court improperly consolidated two drug charges.” (Id. at 6.)

        Claim 3: The evidence was insufficient to support the convictions. (Id. at 8.)

        Claim 4: “[T]rial counsel was ineffective [in] caus[ing] jury to convict on insufficiency of
        the evidence [relating to the] drug video.” 1 (Id.)

        On August 17, 2017, Respondent Rusty Washburn2 filed the state court record (ECF No.

18) and his Answer (ECF No. 19) to the Petition. He argues that Claims 1 and 3 are without merit

(ECF No. 19 at 15-19, 21-23), and that Claims 2 and 4 are procedurally defaulted (id. at 20, 23-

24). Petitioner did not file a Reply, although he was allowed to do so. (See ECF No. 7 at 2.)

   I.       Legal Standards

        A. Habeas Review and Procedural Default

        The statutory authority for federal courts to issue habeas corpus relief for persons in state

custody is provided by § 2254, as amended by the Antiterrorisim and Effective Death Penalty Act

(“AEDPA”). See 28 U.S.C. § 2254. Under § 2254, habeas relief is available only if the prisoner


        1
         The Court has liberally construed “Ground Three” of the Petition as asserting both an
evidence-insufficiency claim and an ineffective-assistance-of-counsel claim.
        2
         The Clerk is DIRECTED to substitute Rusty Washburn for Blair Leibach as Respondent.
See Fed. R. Civ. P. 25(d).
                                             4
is “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a).

      The availability of federal habeas relief is further restricted when the petitioner’s claim was

“adjudicated on the merits” in the state courts. 28 U.S.C. § 2254(d). In that circumstance, the

federal court may not grant relief unless the state-court decision “‘was contrary to’ federal law

then clearly established in the holdings of [the Supreme] Court; or that it ‘involved an unreasonable

application of’ such law; or that it ‘was based on an unreasonable determination of the facts’ in

light of the record before the state court.” Harrington v. Richter, 562 U.S. 86, 100 (2011) (quoting

28 U.S.C. § 2254(d)(1)-(2)) (citations omitted)).

      A state court’s decision is contrary to federal law when it “arrives at a conclusion opposite

to that reached by [the Supreme] Court on a question of law,” or when “the state court confronts

facts that are materially indistinguishable from a relevant Supreme Court precedent and arrives at”

an “opposite” result. Williams v. Taylor, 529 U.S. 362, 405 (2000). An unreasonable application

of federal law occurs when the state court, having invoked the correct governing legal principle,

“unreasonably applies the . . . [principle] to the facts of a prisoner's case.” Id. at 409.

      For purposes of § 2254(d)(2), a state court’s “factual determination is not unreasonable

merely because the federal habeas court would have reached a different conclusion in the first

instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). The Sixth Circuit construes § 2254(d)(2) in

tandem with § 2254(e)(1) to require a presumption that the state court’s factual determination is

correct in the absence of clear and convincing evidence to the contrary. Ayers v. Hudson, 623 F.3d

301, 308 (6th Cir. 2010) (citing Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)). A state court’s

factual findings are therefore “only unreasonable where they are ‘rebutted by clear and convincing

                                                   5
evidence and do not have support in the record.’” Moritz v. Woods, 692 F. App’x 249, 254 (6th

Cir. 2017) (quoting Pouncy v. Palmer, 846 F.3d 144, 158 (6th Cir. 2017)) (internal quotation marks

omitted).

      Before a federal court will review the merits of a claim brought under § 2254, the petitioner

must have “exhausted the remedies available in the courts of the State.”                 28 U.S.C. §

2254(b)(1)(A). To be properly exhausted, a claim must be “fairly presented” through “one

complete round of the State's established appellate review process.” O’Sullivan v. Boerckel, 526

U.S. 838, 845, 848 (1999).

      The exhaustion requirement works in tandem with the procedural-default rule, which

generally bars federal habeas review of claims that were procedurally defaulted in the state courts.

Id. at 848. A petitioner procedurally defaults his claim when he fails to properly exhaust available

remedies (that is, fails to fairly present the claim through one complete round of the state's appellate

review process), and he can no longer exhaust because a state procedural rule or set of rules have

closed-off any “remaining state court avenue” for review of the claim on the merits. Harris v.

Booker, 251 F. App’x 319, 322 (6th Cir. 2007). Procedural default also occurs when the state

court “actually . . . relied on [a state] procedural bar as an independent basis for its disposition of

the case.” Caldwell v. Mississippi, 472 U.S. 320, 327 (1985). To cause a procedural default, the

state court’s ruling must “rest[] on a state law ground that is independent of the federal question

and adequate to support the judgment.” Coleman v. Thompson, 501 U.S. 722, 729 (1991) (citing

Fox Film Corp. v. Muller, 296 U.S. 207, 210 (1935); Klinger v. Missouri, 80 U.S. 257, 263 (1871)).

       Only when the petitioner shows “cause for the default and actual prejudice as a result of

the alleged violation of federal law, or demonstrate[s] that failure to consider the claim[] will result

                                                   6
in a fundamental miscarriage of justice,” will he be entitled to federal court review of the merits

of a claim that was procedurally defaulted. Id. at 750. The ineffectiveness of post-conviction

counsel may be cause to excuse the default of an ineffective-assistance-of-trial-counsel claim.

Trevino v. Thaler, 569 U.S. 413, 423 (2013) (citing Martinez v. Ryan, 566 U.S. 1, 14, 16-17

(2012)). A fundamental miscarriage of justice involves “a prisoner[‘s] assert[ion of] a claim of

actual innocence based upon new reliable evidence.” Bechtol v. Prelesnik, 568 F. App'x 441, 448

(6th Cir. 2014).

       B. Insufficient Evidence

      The Supreme Court’s decision in Jackson v. Virginia, 443 U.S. 307, 318-19 (1979),

provides the federal due process standard for evidentiary sufficiency in criminal cases. See

Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam) (holding Jackson applies to

sufficiency-of-the-evidence claims on habeas review under § 2254(d)). In Jackson, the Supreme

Court announced that “the relevant question” “on review of the sufficiency of the evidence to

support a criminal conviction,” is whether, “after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson, 443 U.S. at 318-19 (emphasis in original).

       The Jackson standard “gives full play to the responsibility of the trier of fact fairly to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from

the basic facts to ultimate facts.” Id. at 319. See also Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per

curiam) (holding that, under Jackson, “it is the responsibility of the jury—not the court—to decide

what conclusions should be drawn from evidence admitted at trial.”). Jackson’s evidence-

sufficiency standard may be met with circumstantial evidence. See Desert Palace, Inc., v. Costa,

                                                 7
539 U.S. 9, 100 (2003) (“[W]e have never questioned the sufficiency of circumstantial evidence

in support of a criminal conviction, even though proof beyond a reasonable doubt is required.”);

see also United States v. Algee, 599 F.3d 506, 512 (6th Cir. 2010) (“Circumstantial evidence alone

is sufficient to sustain a conviction and such evidence need not remove every reasonable

hypothesis except that of guilt.”).

       The AEDPA adds a layer of deference to Jackson’s already deferential standard. By virtue

of the AEDPA’s command that federal habeas relief may issue only if the state court’s decision is

“contrary to” controlling federal law or “based on an unreasonable application” of the controlling

federal law, 28 U.S.C. § 2254(d)(1)-(2), a state court determination that the evidence satisfied the

deferential Jackson standard is itself “entitled to considerable deference” by the federal habeas

court. Coleman, 566 U.S. at 656.

       C. Ineffective Assistance of Counsel

       A claim that an attorney’s ineffective assistance has deprived a criminal defendant of his

Sixth Amendment right to counsel is controlled by the standards stated in Strickland v.

Washington, 466 U.S. 668 (1984). To succeed on such a claim, a petitioner must demonstrate two

elements: (1) “that counsel’s performance was deficient”; and (2) “that the deficient performance

prejudiced the defense.” Id. at 687. “The benchmark for judging any claim of ineffectiveness

must be whether counsel’s conduct so undermined the proper functioning of the adversarial

process that the trial cannot be relied on as having produced a just result.” Id. at 686.

       To establish deficient performance, a petitioner “must show that counsel’s representation

fell below an objective standard of reasonableness.” Id. at 688. A court considering a claim of

ineffective assistance must apply “a strong presumption” that the attorney’s representation was

                                                  8
“within the wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered sound

trial strategy.” Id. at 689 (internal quotation marks and citation omitted).

        An attorney’s “strategic choices” are “virtually unchallengeable” if based on a “thorough

investigation of law and facts relevant to plausible options . . . .” Strickland, 466 U.S. at 690.

“[S]trategic choices made after less than complete investigation are reasonable precisely to the

extent that reasonable professional judgments support the limitations on investigation.” Id. at 690-

91.

        To demonstrate prejudice, a petitioner must establish “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694.    “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “It is not enough ‘to show that the errors had some conceivable effect on the

outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland,

466 U.S. at 693) (citations omitted). Instead, “[c]ounsel’s errors must be ‘so serious as to deprive

the defendant of a fair trial, a trial whose result is reliable.’” Id. (quoting Strickland, 466 U.S. at

687).

         The deference to be accorded a state-court decision under 28 U.S.C. § 2254(d) is

magnified when a federal court reviews an ineffective assistance claim:

        Federal habeas courts must guard against the danger of equating unreasonableness
        under Strickland with unreasonableness under § 2254(d). When § 2254(d) applies,
        the question is not whether counsel’s actions were reasonable. The question is
        whether there is any reasonable argument that counsel satisfied Strickland’s
        deferential standard.

Id. at 105.

                                                  9
   II.      Claim 1

         Petitioner, who is African-American, asserts that the trial court erred in denying his

challenge under Batson, 476 U.S. at 89. (ECF No. 1 at 5.) He points out that, “[d]uring jury

selection, the State used seven peremptory challenges,” which excluded “five . . .African

American” individuals from the jury, leaving “thirteen (13) white[] jur[ors] to judge.” (ECF No.

1-1 at 1.) He raised the issue on direct appeal, but the Tennessee Court of Criminal Appeals

rejected the argument. See Godwin I, 2014 WL 895497, at *10. Respondent maintains that the

state appellate court’s decision easily passes muster under the AEDPA’s deferential standards.

(ECF NO. 19 at 15.) The Court agrees.

         “[T]he Equal Protection Clause forbids the prosecutor to challenge potential jurors solely

on account of their race or on the assumption that black jurors as a group will be unable impartially

to consider the State's case against a black defendant.” Batson, 476 U.S. at 89. “When

a Batson objection is raised, courts employ the following three-part process to evaluate whether

the defendant's equal protection rights have been violated: (1) the defendant must make a prima

facie showing that the prosecution exercised a peremptory challenge on the basis of race; (2) if the

defendant makes that showing, the prosecution must offer a race-neutral basis for striking the juror;

and (3) the trial court must then determine whether the defendant has shown purposeful

discrimination.” Goodrum v. Hutchison, No. 19-5605, 2019 WL 6606998, at *2 (6th Cir. Oct. 18,

2019) (unpublished) (quoting Miller-El, 537 U.S. at 328–29 (citing Batson, 476 U.S. at 96–98)).

“The burden of persuasion always remains with the party opposing the peremptory challenge.” Id.

(citing Rice v. Collins, 546 U.S. 333, 338 (2006)).

         The Supreme Court has clarified that,

                                                 10
       the critical question in determining whether a prisoner has proved purposeful
       discrimination at step three is the persuasiveness of the prosecutor’s justification
       for his peremptory strike. At this stage, implausible or fantastic justifications may
       (and probably will) be found to be pretexts for purposeful discrimination. In that
       instance the issue comes down to whether the trial court finds the prosecutor's race-
       neutral explanations to be credible. Credibility can be measured by, among other
       factors, the prosecutor's demeanor; by how reasonable, or how improbable, the
       explanations are; and by whether the proffered rationale has some basis in accepted
       trial strategy.

Miller-El, 537 U.S. at 338–39 (quotation marks and citations omitted).

       In Godwin’s direct appeal, the Tennessee Court of Criminal Appeals recited and applied

Batson’s three-pronged test. Godwin I, 2014 WL 895497, at * 7-8. Upon review of the trial court

record, the appellate court found that “[t]he State exercised the following peremptory challenges

against African–American venire members:

       (1) Marjorie Donald, who had an “extended family relation” to appellant; (2) Annie
       Donald, whose son-in-law was appellant’s brother; (3) Moselle House, whom the
       CI had reportedly seen “associating” with appellant; (4) Carlitha McKinley, who
       knew appellant; and (5) Jesse Greene, also reported by the CI as having been an
       “associate” of appellant.

Id. at *10. “[A]fter the jury was selected but before it was sworn,

       the trial court excused the jurors for a short recess. During this recess, the trial
       court, sua sponte, announced that the State had issued peremptory challenges
       against five African–American jurors. It further noted that “[i]n each case[,] they
       followed the wise practice of stating in writing why they were doing that, stating
       what I consider to be in each case a race[-]neutral reason....” The trial court did not
       read the reasons into the record but, rather, included those writings in the trial
       record as an exhibit. Appellant made no argument with regard to this issue in the
       trial court. The only comments offered by appellant's counsel were a request to read
       the reasons given by the State and an agreement with a statement made by the trial
       court that this could be an issue on appellate or post-conviction review.

Godwin I, 2014 WL 895497, at *9.

       The Tennessee Court of Criminal Appeals determined that, “by ruling in favor of the State

[on the Batson issue], the trial court necessarily assessed the prosecutor’s credibility and credited
                                                  11
the State’s proffered rationales.” Id. at * 10 (quoting State v. Jeffrey L. Vaughn, No. W2012–

01987–CCA–R3–CD, 2013 WL 1282331, at *7 (Tenn. Crim. App. March 28, 2013), perm. app.

denied (Tenn. Sept. 25, 2013)). Finding that Godwin had not carried his burden under Batson

because he had “offered no” evidence establishing a discriminatory motive on the prosecutor’s

part, the court denied relief. Id. at *10.

        As discussed, the Tennessee Court of Criminal Appeals correctly identified Batson’s

standards and applied them to the facts of Petitioner’s case. Its decision is, therefore, not “contrary

to” controlling Supreme Court law. See Williams, 529 U.S. at 406 (“[A] run-of-the-mill state-

court decision applying the correct legal rule from [Supreme Court] cases to the facts of a

prisoner’s case would not fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause.”).

        In addition, the appellate court’s factual determinations are not unreasonable. Petitioner

has not identified any clear and convincing evidence contradicting the court’s findings of fact

regarding the details of the prosecutor’s proffered reasons for the peremptory challenges. This

Court’s independent review of the trial record confirms that the reasons recited by the Tennessee

Court of Criminal Appeals are those which the State proffered during jury selection. (See ECF

No. 18-5 at 3-5.) In each instance, the prosecutor indicated that the juror had some relationship

with Godwin. Petitioner has not pointed to any clear and convincing evidence to undermine the

state court’s implicit determination that the reasons for the peremptory strikes were credible. See

Rice, 546 U.S. at 341-42 (“Reasonable minds reviewing the record might disagree about the

prosecutor’s credibility, but on habeas review that does not suffice to supersede the trial court’s

credibility determination.”); Miller-El, 537 U.S. at 339–40 (“[A] state court's finding of the

absence of discriminatory intent is ‘a pure issue of fact’ accorded significant deference [because]

                                                  12
. . . ‘the finding largely will turn on evaluation of credibility.’”) (quoting Hernandez v. New York,

500 U.S. 352, 365 (1991) (internal quotation marks and citation omitted)).

          Given the record before it, the Tennessee Court of Criminal Appeals did not unreasonably

reject Godwin’s Batson challenge. See e.g., Glenn v. Eberlin, No. 3:08CV3040, 2010 WL 750152,

at *18 (N.D. Ohio Feb. 26, 2010) (“Upon review of the record, the prosecutor presented race-

neutral explanations for striking Jurors 55 and 59 at the Batson hearing and the trial court accepted

the reasons. Giving deference to the state court's findings of fact, which [Petitioner] offered

no evidence to rebut, the Court concludes that the state appellate court's decision

was not unreasonable.”). Claim 1 is DENIED.

   III.      Claim 2

          Petitioner asserts that the trial court erroneously consolidated his two indictments for one

trial. (ECF No. 1 at 6.) Respondent argues that the claim is not cognizable on federal habeas

review and is, in any event, procedurally defaulted. (ECF No. 19 at 20.) Respondent’s arguments

are well-taken.

          Petitioner   presents   his    indictment-consolidation     claim   as    a   violation   of

the Tennessee Rules of Criminal Procedure and Tennessee criminal law. (ECF No. 1–2 at 1-3.) It

is well-established, however, that federal habeas corpus relief is not available “for errors of state

law.” Estelle v. McGuire, 502 U.S. 62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780

(1990)). Claim 2 is therefore non-cognizable and must be dismissed.

          In addition, the claim is procedurally defaulted because Petitioner did not raise this trial-

error claim on direct appeal (see ECF No. 18-8 at 6), and the time for presenting it to the state

courts has passed, see Tenn. Code Ann. § 40-30-106(g). He nevertheless asserts that post-

                                                   13
conviction counsel’s failure to present the issue to the state courts is cause to excuse the default.

(ECF No. 1 at 7.) The argument is misplaced. Although, Martinez holds that cause may exist to

excuse the default of an ineffective-assistance-of-trial-counsel claim if post-conviction counsel

was ineffective for failing to raise it, see Martinez, 566 U.S. at 14, post-conviction counsel’s

ineffective assistance does not excuse the default of a trial-error claim. See Abdur’Rahman v.

Carpenter, 805 F.3d 710, 714, 716 (6th Cir. 2015).

         Accordingly, Claim 2 is DISMISSED as non-cognizable and procedurally defaulted.

   IV.      Claim 3

         Petitioner asserts that the evidence was insufficient to support his convictions. (ECF No.

1 at 8.) He raised the issue on direct appeal (ECF No. 18-8 at 6), but the Tennessee Court of

Criminal Appeals rejected it, see Godwin I, 2014 WL 895497, at *1. Respondent argues that the

state appellate court’s decision survives AEDPA review. (ECF No. 19 at 21-23.)

         “Tennessee    Code     Annotated     section 39-17-417(a)(3)    makes     it   an      offense

to knowingly sell a controlled substance.” State v. Jones, No. W2017-01607- CCA-R3-CD, 2018

WL 3993318, at *2 (Tenn. Crim. App. Aug. 17, 2018). “Cocaine is a Schedule II controlled

substance.” Id. (citing Tenn. Code Ann. § 39-17-408(b)(4)).

         On direct appeal in Godwin’s criminal case, the Tennessee Court of Criminal Appeals set

forth Jackson’s evidence-sufficiency standards and reviewed the evidence. Godwin I, 2014 WL

895497, at *4. With respect to “the offense dated September 30, 2010,” the court found that the

evidence, viewed in the light most favorable to the State, demonstrated that,

         officers with the drug task force worked in conjunction with the CI to arrange for
         the CI to purchase an amount of cocaine from appellant. In the presence of officers,
         the CI contacted appellant through the given telephone number and arranged to
         meet him at an apartment in the Fort Hill public housing complex. When the CI
                                                14
       arrived, appellant exited the apartment and sold cocaine to the CI. The State
       provided both audio and video recordings of the transaction, and the CI further
       identified appellant in a photograph array. By stipulation, the State introduced a
       laboratory report from the TBI confirming that the substance in question was, in
       fact, 0.86 grams of cocaine base.

Id. at *5. Regarding the November 22, 2010, transaction, the court found that,

       the CI, in the presence of drug task force officers, telephoned appellant and
       arranged to purchase cocaine from him. This time, however, appellant relocated
       from the agreed-upon meeting place of “the Crossing” to a local grocery during the
       course of the transaction. The CI and appellant eventually met at the Westside
       Grocery. When appellant parked his vehicle, the CI approached the driver's side,
       and appellant handed cocaine to him. Again, the State provided recorded evidence
       of the transaction, and the CI confirmed that he had, indeed, purchased cocaine
       from appellant a second time. The TBI laboratory report confirmed that the
       substance contained 0.7 grams of cocaine base.

Id. Based on this record, the court concluded that that the evidence was sufficient to support the

convictions for the sale of cocaine in amounts greater than .50 gram. Id.

       Because the Tennessee Court of Criminal Appeals identified Jackson’s evidence-

sufficiency standards and applied them to the facts of Petitioner’s case, its determination that the

evidence was sufficient to sustain the convictions is not “contrary to” controlling Supreme Court

law. See Williams, 529 U.S. at 406.

       In addition, the appellate court’s conclusions, and the factual determinations on which they

are based, are not unreasonable. Although Petitioner argues that “[t]he September video never

showed” the confidential informant giving Lieutenant Lewis the drugs after the transaction (ECF

No. 1-3 at 2), Lewis testified that the informant handed him a substance “rolled up in a newspaper,”

which proved, after testing, to be cocaine (ECF No. 18-3 at 96; see also id. at 101-02). And despite

his insistence that the failure of the November video to show the seller’s entire face rendered the

evidence insufficient to convict him (ECF No. 1-3 at 4), Petitioner admits (id.) that Lewis testified

                                                 15
that the voice in the video was similar to Godwin’s voice from the September video. (See also

ECF No. 18-3 at 104). Petitioner also does not dispute that Lewis further testified that the phone

number that the informant called to arrange the November purchase “was the same number that

[was] called” to arrange the September purchase from Godwin. (Id.) What is more, the informant

testified that it was Godwin who sold him the cocaine during the November transaction. (See ECF

No. 18-3 at 147). The jury was tasked with weighing the evidence, resolving evidentiary conflicts,

and assessing the credibility of witnesses. See Jackson, 433 U.S. at 319. The Tennessee Court of

Criminal Appeals gave “full play,” id., to the jury’s decision to credit the testimony of the State’s

witnesses. The court’s conclusion that the evidence was sufficient to sustain the convictions is

not an unreasonable application of Jackson’s standards. Claim 3 is DENIED.

   V.      Claim 4

        Petitioner asserts that trial counsel was ineffective in failing to investigate his case. (ECF

No. 1-3 at 5.) He alleges that counsel should have, but did not, interview the confidential informant

or “petition[] the court for expert funding for the testing of alleged drugs[.]” (Id.) Respondent

argues that the claim is procedurally defaulted. (ECF No. 19 at 23-24.)

        Godwin did not raise the claim on appeal from the denial of post-conviction relief (see ECF

No. 18-15 at 12, 14-15), and the time for advancing the claim in the state courts has passed.

Because he has not asserted cause to excuse the default or identified newly discovered evidence

of his actual innocence, he has not overcome the default. Claim 4 is therefore DISMISSED.

        For these reasons, the Petition is DENIED.




                                                 16
                                         APPEAL ISSUES

        A § 2254 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Petition. Because any appeal by Petitioner does not deserve attention, the Court DENIES

a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.



                                                  17
       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED.3

       IT IS SO ORDERED.


                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: January 30, 2020.




       3
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                    18
